Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1, 7, 10-12, and 18 are pending.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection mailed on 08/20/2021.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/29/2021 has been entered. 	
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/21/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 10, 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Vanderah et al. (USPGPUB No. 2017/0344451 A1, hereinafter referred to as Vanderah) in view of Griffin (USPGPUB No. 2016/0117268 A1).
Referring to claim 1, Vanderah discloses an integrated electronic apparatus for data access {“a system” and “backplane to communicatively interconnect… with one or more communication and/or input/output cards”, [0026].}, data transmission {“type of I/O point”, [0026].}, and power management {“power requirements”, [0026].}, comprising:
a storage unit configured to store data {“I/O module 118… before bad data being collected”, [0051], see Fig. 1.}; a power module configured to be charged by peripheral devices and supply power {“two power input connectors 210”, see Fig. 2, [0039].} to the peripheral devices;
a first communication interface configured {first communication interface(s) “COMM 120”, see Fig. 1, [0036].} to detect whether a first peripheral device is connected thereto {peripheral device(s) “field device 104-108”, see Fig. 1, [0036]}, so as to determine a corresponding communication connection between the storage unit {“automatically identify a type of the termination module based on the identification signal”, [0006]} and the power module and the first peripheral device {peripheral device(s) “21”, see Fig. 4, Col 26, lines 19-20.};
a second communication interface {per RTUs (see Figs. 1 and 2), each RTU has the same components as seen in Figure 1 ([0039], see Fig.  configured to detect whether a second peripheral device is connected thereto {in the other control modules also further connected to peripherals “field device 104-108”, see Fig. 1, [0036]}.}, so as to determine another corresponding communication connection {“automatically identify a type of the termination module based on the identification signal”, [0006].} between the storage unit and the power module and the second peripheral device {“provides an identification signal 1008”, see Fig. 10, [0070]};
a switch unit coupled to the storage unit {switch unit “output pin selector 1224”, see Fig. 12, [0087].}, the first communication interface, and the second communication interface, and configured to switch a connection state between the storage unit {connection state as appropriate via “double-throw (DPDT) latching relay”, see Fig. 12, [0087].}, the first communication interface, and the second communication interface {“mechanism used to implement the output pin selector 1224”, see Fig. 12, [0087].};
a first controller coupled to the storage unit {“the RTU 102 … includes at least one central processing unit module 116”, see Fig. 1, [0036].}, the first communication interface, the second communication interface, and the switch unit, and configured to control the switch unit to perform switching between the storage unit, the first communication interface, and the second communication interface; 
and a second controller coupled {“the RTU 102 … includes at least one central processing unit module 116” per RTU as mentioned above, see Fig. 1, [0036].} to the power module, the first communication interface, the second communication interface, and the switch unit {“corresponding to any one of a CPU module 116”, see Fig. 2, [0039].};
wherein the first controller controls the first peripheral device to access first data corresponding to the storage unit according to a first protocol {“any desired communication media… and protocols”, [0035].}, and/or controls the second peripheral device to access the first data corresponding to the storage unit according to a second protocol {“HTTP, SOAP, ETC”, [0035] as well as “communicate with the RTU 102 via… well-known Foundation Fieldbus protocol”, [0037.}; 
and the second controller controls the first peripheral device to charge the power module, and/or controls the power module to supply the power to the second peripheral devices {“provide power to the control modules inserted in the control slots 201-208”, see Fig. 2, [0039}.}.
However, Griffin discloses wherein a type of the first communication interface is different from a type of the second communication interface {multiple protocols “DisplayPort Monitor Port” and “USB Ports 74”, see Fig. 7, [0124]};
Wherein the first protocol is different from the second protocol see Fig. 7, [0124]};
in response to the first peripheral device connecting to the first communication interface and the second peripheral device connecting to the second communication interface {“response to switching within”, [0015]}, the second controller controls the switch unit to connect the first communication interface to the second communication interface {said interfaces coupled through “hub , such that the first peripheral device extracts second data of the second peripheral device according to the second protocol {“data path from the devices in the USB hub”, [0026]}, and the second controller controls the first communication interface to enable the first peripheral device to charge the power module {“between multiple up-stream ports or connection”, [0026]}, and the second controller controls the second communication interface to enable the power module to supply the power to the second peripheral device {“power from a power-over-Ethernet connection”, [0045]}. 
Vanderah and Griffin are analogous art because they are from the same field of endeavor, USB device communications. 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Vanderah and Griffin before him or her, to modify Vanderah’s “remote terminal unit” (see Fig. 1) incorporating Griffin’s “Hub connection device 71” (see Fig. 7).
The suggestion/motivation for doing so would have been to incorporate the hub connection device can then be actively disconnected after the message has completed and the display and other devices attached to the hub connection device switched back and returned to the PPCD (Griffin [0106] last 4 lines).
Therefore, it would have been obvious to combine Griffin with Vanderah to obtain the invention as specified in the instant claim(s).

As per claim 7, the rejection of claim 6 is incorporated and Vanderah discloses wherein the first peripheral device is in a host mode, and the second peripheral device is in a device mode {“two control modules configured in redundant mode”, [0103].}.

As per claim 10, the rejection of claim 1 is incorporated and Vanderah discloses wherein the storage unit comprises a secure digital memory card or an embedded multimedia card {“signal conditioning card 418”, see Fig. 4, [0055].}.

Referring to claims 12 and 18 are method claims reciting claim functionality corresponding to the apparatus claim of claims 1, 7, and 10, respectively, thereby rejected under the same rationale as claims 1, 7, and 10 recited above.

Claim 11 is rejected 35 U.S.C. 103 as being unpatentable over Vanderah in view of Griffin and further in view of Cooper (US Pat No. 10840735 B1). 
As per claim 11, the rejection of claim 1 is incorporated and Vanderah discloses wherein the first protocol comprises a universal serial bus (USB) mass storage class protocol {“USB link”, [0047].
However Vanderah does not appear to explicitly wherein the second protocol comprises an iPod accessory protocol.
Furthermore, Cooper discloses wherein the second protocol comprises an iPod accessory protocol {“Apple products such as Iphone, iPad, iPod”, Col 30, lines 5-12.].

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Vanderah/Griffin and Cooper before him or her, to modify Vanderah’s “RTU 102” (see Figs. 1 and 2) incorporating Cooper’s “processor circuitry 33a” (see Fig. 5, Col 29, lines 65 – Col 30, line 12). 
The suggestion/motivation for doing so would have been to allowing efficient matching of a total load made up of individual loads to one or more power sources without overloading the power sources (Cooper Col 8 lines 64-67).
Therefore, it would have been obvious to combine Cooper with Vanderah/Griffin to obtain the invention as specified in the instant claim(s).

Response to Arguments  
Applicant’s arguments, filed on 11/21/2021, have been considered however rendered moot in view of the new ground of rejection(s). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references applicable as 103 art for teaching claim 1 limitation(s) reciting to communication interfaces and/or power supply: US 20210219127, US 20190370202, US 20180225230, US 20160224083, and US 9497787.

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A. BARTELS whose telephone number is (571)270-3182.  The examiner can normally be reached on Monday-Friday 9:00a-5:30pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Henry Tsai can be reached on 571-272-4176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/C.A.B./
Examiner
Art Unit 2184





/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184